            Case 1:18-cv-00767-JPO Document 57 Filed 06/23/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES RIVER INSURANCE
 COMPANY et al.,
                     Plaintiffs,                                      18-CV-767 (JPO)

                       -v-                                                 ORDER

 INDIAN HARBOR INSURANCE
 COMPANY,
                     Defendant.



J. PAUL OETKEN, District Judge:

          Plaintiffs James River Insurance Company and Certified Safety, Inc. move this Court to

reconsider the Opinion and Order entered on October 31, 2019, in which the Court denied

Plaintiffs’ motion for summary judgment. (Dkt. No. 37.) The motion for reconsideration is

denied.

          Reconsideration is an “extraordinary remedy to be employed sparingly in the interests of

finality and conservation of scarce judicial resources.” Drapkin v. Mafco Consol. Grp., Inc., 818

F. Supp. 2d 678, 695 (S.D.N.Y. 2011). It will “generally be denied unless the moving party can

point to controlling decisions or data that the court overlooked — matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir.1995).

          Plaintiffs first argue that they are entitled to summary judgment on the issue of notice.

On the undisputed facts, Plaintiffs argue, they gave timely notice to Indian Harbor of their

insurance claim. Although neither Certified (the insured) nor Assurance Agency (its insurance

broker), gave actual notice of the claim to Indian Harbor, Plaintiffs argue that Certified provided




                                                   1
           Case 1:18-cv-00767-JPO Document 57 Filed 06/23/20 Page 2 of 3



timely notice to Assurance and that such notice sufficed because Assurance was acting as an

agent of Indian Harbor.

       In its Opinion and Order, the Court denied summary judgment on this issue because the

existence of an agency relationship is “normally a question of fact” that is “inappropriate for

resolution on a motion for summary judgment.” Green Door Realty Corp. v. TIG Ins. Co., 329

F.3d 282, 289 (2d Cir. 2003). Plaintiffs’ motion for reconsideration identifies no reason to

disturb that judgment. Although Plaintiffs cite record evidence suggesting that Assurance

sometimes accepted insurance claims on behalf of Indian Harbor (see Dkt. No. 39-1 at 5–8), the

record also contains contrary evidence suggesting that, for example, officers of Certified

understood that Assurance could not accept claims on behalf of Indian Harbor (see Dkt. No. 44

at 9–11; see also Dkt. No. 29-1 ¶¶ 47, 48; 30-1 at 12–13.).1 Such factual disagreement precludes

summary judgment.

       Plaintiffs next argue that they are entitled to summary judgment on the issue of coverage

under the “professional services” provision of their insurance policy with Indian Harbor. In its

Opinion and Order, the Court denied summary judgment on this issue because of factual

uncertainty about the precise nature of the services rendered by Certified. In their

reconsideration motion, Plaintiffs now dispute the Court’s construction of the term “professional

services.” (Dkt. No. 9–13.) In support, however, Plaintiffs only repeat arguments already

advanced in favor of their interpretation. The Court rejected those arguments in its initial



       1
         Plaintiffs dispute the admissibility of deposition testimony from Certified’s Chief
Operating Officer, Robert Matteson, because the testimony “was solicited improperly by a
nonfactual hypothetical.” (Dkt. No. 45 at 2.) The deposition transcript, however, indicates that
Matteson was testifying about his own understanding of Assurance’s relationship with Indian
Harbor, which is permissible under the Federal Rules of Evidence. (See, e.g., Dkt. No. 31-1 at
13 (“Q. So you understand that in order to get the coverage, Assurance Agency would have to
provide [actual] notice to [Indian Harbor]? A. Yes.”).


                                                 2
          Case 1:18-cv-00767-JPO Document 57 Filed 06/23/20 Page 3 of 3



Opinion and Order, and the Court does so again, for the same reasons. (See Dkt. No. 37 at 6

n.4.)

        Finally, Plaintiffs argue for reconsideration on the ground that Indian Harbor waived its

ability to deny coverage under the “professional services” provision. The Court originally

denied summary judgment on this issue because Indian Harbor asserted, in its initial denial of

coverage, that “to the extent that any damages are awarded that do not arise from

PROFESSIONAL LOSS and PROFESSIONAL SERVICES as defined above, coverage is not

afforded.” (Dkt. No. 27-18 at 4.) Plaintiffs now argue that waiver can be inferred from Indian

Harbor’s “equivocal” language. (Dkt. No. 39-1 at 16.) That argument stands the doctrine of

waiver on its head. See, e.g., Gilbert Frank Corp. v. Fed. Ins. Co., 520 N.E.2d 512, 514 (N.Y.

1988) (“Waiver is an intentional relinquishment of a known right and should not be lightly

presumed.”). Without a “clear manifestation of intent” from Indian Harbor, id., Plaintiffs cannot

establish that Indian Harbor waived its ability to deny coverage.

        The motion for reconsideration is denied in its entirety.

        The Clerk of Court is directed to close the motion at Docket Number 39.

        SO ORDERED.

Dated: June 23, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 3
